Case 3:19-cv-01062-K-BH Document 165 Filed 09/08/20           Page 1 of 1 PageID 2666

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

RESHUNN CHAMBERS,                           )
                                            )
             Plaintiff,                     )
vs.                                         )   No. 3:19-CV-1062-K
                                            )
SOCIAL SECURITY                             )
ADMINISTRATION, et. al,                     )
         Defendants.                        )   Referred to U.S. Magistrate Judge

      ORDER OF THE COURT ON RECOMMENDATION REGARDING
        REQUEST TO PROCEED IN FORMA PAUPERIS ON APPEAL

       Considering the record in this case and the recommendation of the Magistrate
Judge, the Court hereby finds and orders:

      (X)    The application for leave to proceed in forma pauperis on appeal is DENIED
             because the Court certifies pursuant t and Fed. R. App. P. 24(a)(3) o 28
             U.S.C. § 1915(a)(3) and Fed. R. App. P. 24(a)(3) that the appeal is not
             taken in good faith. In support of this certification, the Court incorporates
             by reference the magistrate judge’s findings, conclusions, and
             recommendation, filed in this case on July 29, 2020 (doc. 133), and
             August 12, 2020 (doc. 141). Based on those findings, this Court finds that
             the appeal presents no legal points of arguable merit and is therefore
             frivolous.

             (X)    Although this court has certified that the appeal is not taken in
                    good faith under 28 U.S. C. § 1915(a)(3) and Fed. R. App. P.
                    24(a)(3), the plaintiff may challenge this finding under Baugh v.
                    Taylor, 117 F.3d 197 (5th Cir. 1997), by filing a separate motion to
                    proceed in forma pauperis on appeal with the Clerk of Court, U.S.
                    Court of Appeals for the Fifth Circuit, within 30 days of this order.

       The Clerk’s Office is DIRECTED to forward the application for leave to proceed
in forma pauperis (doc. 162) to the Fifth Circuit.

      SO ORDERED.

      Signed September 8th, 2020.




                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
